Citation Nr: 0123970	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  93-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, and 
if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, his parents, a brother, and B.B.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

This case was the subject of Board actions dated in February 
1996, December 1997, and March 1999.

This case was also the subject of an October 21, 1998, Order 
of the Court of Appeals for Veterans Claims.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of a September 1980 rating decision declining 
to reopen the issue of service connection for schizophrenia. 

2.  Since the September 1980 unappealed RO denial, evidence 
was received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matters under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  After careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin of schizophrenia.
 

CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1980 RO rating 
decision denying service connection for schizophrenia, which 
was the last final denial with respect to this issue, is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. § 3.156 (2000).

2.  Schizophrenia was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.102, 3.303, 3.304(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran claims service connection for schizophrenia.  He 
was discharged from service in 1966.  Schizophrenia was first 
diagnosed and treated in February 1971.

The service medical records show that the appellant sustained 
injuries during a fall in April 1963.  The contemporaneous 
history was that he "slipped" backwards while climbing up 
the side of a pier and fell about 12 feet.  He landed on his 
left side with his hands beneath him.  The report expressly 
records: "No loss of consciousness.  No injury to the 
head."  The appellant was noted to be anxious on 
examination, and complained of bilateral wrist pain.  There 
was acute tenderness, with some swelling detected.  There was 
also slight deformity apparent noted over the distal end of 
the left radius.  There was no finding of any objective 
manifestation of a blow to the head, such as a cut or bruise.  
X-ray studies showed a chip fracture from the distal process 
of the radius or from the carpal scaphoid of the left wrist.  
The diagnostic impression was comminuted fracture of the left 
carpal navicular.  The appellant was casted.

A May 1963 evaluation showed adequate healing.  The cast was 
removed, and the appellant was advised to restrict his 
activities.  The appellant was recasted several days later. 
The examiner noted that there was good healing.  The 
appellant was placed on light duty for two weeks.

Service medical records show that on March 1965 the veteran 
received an anti-anxiety medication for a "personal 
problem."  Other treatment reflected in the service medical 
records around that time includes repeated sex-related 
symptoms of known and unknown etiologies, rashes, and being 
told to "stop blowing nose" after complaining of a sore 
nose.

Examination on separation from service, conducted in 
September 1966, was negative for any clinical findings.

The appellant filed his original application for VA benefits 
in February 1971, seeking service connection for residuals of 
a left-hand fracture and a back condition.  He made no 
mention of a head injury or residuals of a head injury.

Medical records show that the appellant underwent VA 
hospitalization in February 1971 for paranoid schizophrenia, 
for which he was treated with shock therapy.  During the 
course of this hospitalization, the appellant was evaluated 
as incompetent. 

The RO denied the appellant's claim in June 1972 due to the 
his failure to appear for a scheduled VA examination.

The appellant was hospitalized at a VA medical facility in 
April 1973 for schizophrenia, paranoid type.  He was 
evaluated to be competent and able to resume prehospital 
activities.

Also in April 1973, the veteran requested that his claim for 
compensation for a back injury be reopened.  In June 1973, 
the RO denied service connection for a back injury, and 
further found, without reasoning, that the veteran's 
schizophrenia was not service-connected.

An August 1973 VA medical examination report indicates a 
reported history of psychiatric symptomatology.  (The Board 
notes that the claims folder was not available to the 
examiner for review in conjunction with the examination.)  
The diagnostic impression was paranoid type schizophrenia, 
modified by drug therapy. 

In March 1980, the appellant sought to reopen his claim for 
service connection for a psychiatric disorder.  In his 
correspondence, the appellant reiterated his contentions 
regarding the onset of his psychiatric disorder.  In that 
context, the appellant indicated that he suffered a "nervous 
breakdown," which he attributed to injuries sustained during 
service.  He specifically identified the injuries in the fall 
in service as including a head injury.  

By rating action, dated in April 1980, the RO denied the 
appellant's claim, finding that no evidence had been 
presented to demonstrate a nervous condition secondary to the 
service-connected fracture of the left wrist.

In an August 1980 written statement, the appellant noted that 
his "memory was leaving" following his release from 
service.  He further noted that he suffered a nervous 
breakdown in 1971 due to pinched nerves resulting from the 
inservice accident. 

Received in September 1980 were additional private medical 
records pertaining to an April 1973 hospitalization for 
psychiatric evaluation and treatment.  These records reflect 
a final diagnosis of schizophrenia, paranoid type. 

In September 1980, the RO denied the veteran's request to 
reopen a claim for psychiatric disability, construed as a 
claim for service connection for schizophrenia as first 
diagnosed and treated in February 1971.  The RO received no 
further correspondence from the veteran until April 1982.

In April 1982, the appellant submitted another application 
for VA compensation benefits, to include disability claimed 
as "memory loss and nerves."  In an attached statement, the 
appellant requested service connection for "latent stress 
neurosis and nervousness."  He also reported that he was 
rendered totally disabled due to his disability.

During a July 1982 VA examination, the appellant reported 
subjective complaints of post-traumatic stress neurosis, 
manifested by jitters, restlessness, and difficulty sleeping.  
On examination, he was oriented in all spheres.   There were 
no ideas of reference.  The appellant did not exhibit 
paranoid ideation.  In his clinical assessment, the examiner 
noted, "I do not find any evidence of 'post traumatic stress 
neurosis.'  He has been diagnosed in the past, and it is well 
documented that he has had schizophrenic episodes."  The 
examiner continued the previous diagnostic finding of record, 
"schizophrenia, undifferentiated type."

By rating action, dated in August 1982, the RO denied service 
connection for post-traumatic stress neurosis.  This 
determination was based upon the RO's finding that the 
claimed disorder was not shown by the evidence of record.

Private medical statements, received in May 1983, indicate 
that the appellant was evaluated for recurrence of mental 
difficulty.  Following subsequent clinical visits, the 
appellant's condition improved with medication.

Clinical records reflect that the appellant underwent VA 
hospitalization in April 1983 for schizophrenia, residual 
type.  In June 1983, the RO confirmed and continued its 
rating determination in this matter. 

In an October 1983 statement, the appellant indicated that 
his "post-traumatic stress disorder" had increased in 
severity.  He reported symptoms of alienation, depression, 
anger, self-destructive behavior, and extreme emotional 
stress. He requested reconsideration of the previous rating 
decision.

Received in November 1983 were clinical records, dated from 
September 1982 to November 1983.  These records document 
treatment for continued psychiatric symptoms for which the 
appellant was prescribed medication.

In correspondence dated in January 1990, the appellant sought 
to reopen the claim for compensation benefits.  In subsequent 
correspondence, dated in June 1990, the appellant again 
requested to reopen his claim for service connection for a 
psychiatric disorder, claimed as a nervous condition.  In 
that context, the appellant reported a history of psychiatric 
treatment.  He also noted that during service, he was 
stationed in Puerto Rico, which he likened to a "war zone."

Received in February 1992 were lay statements from the 
appellant's relatives and friends.  These statements 
generally indicated that the appellant's disposition changed 
following his return from military service.

On VA mental status examination in February 1992, the 
appellant reported flashbacks since 1971.  He reported 
auditory hallucinations, the most recent having occurred 
three years earlier.  He indicated that these auditory 
hallucinations had their onset following his separation from 
service.  On examination, his mood was stable.  His affect 
was mildly blunted.  His thought processes were clear.  His 
intellectual functions were somewhat slow, and his memory 
systems were impaired.  The appellant was oriented in all 
spheres.  He did not exhibit any response to suddenly 
anticipated noises.  He denied any current hallucinations or 
delusions, and was not overtly depressed.  There was no 
manifest anxiety.  His insight was adequate and his judgment 
was fair.  The clinical impression was schizophrenia, 
paranoid type, in medication remission.

In March 1992, the RO received clinical records of treatment 
for schizophrenia from April 1988 to March 1992.

During a March 1992 RO hearing, the appellant testified that 
he sustained injuries during his inservice fall.  He said his 
psychiatric symptoms began shortly after this incident.  At 
that time, his symptoms included sleep disturbance and 
distrust of others.  He stated that he did not seek medical 
treatment for these symptoms.  He acknowledged that his first 
post service psychiatric treatment was in 1971.  A long-time 
acquaintance of the appellant described the circumstances of 
his initial meeting with the appellant, and generally 
described his observations concerning the appellant's 
behavior.  In that context, he noted that the appellant 
exhibited mood swings, irritability, memory lapse, and 
alienation from others.  The witness acknowledged, however, 
that his knowledge of events related to the appellant's 
period of service was limited to what the appellant had told 
him.  Family members offered further testimony, generally 
describing episodes of paranoia and nervousness with auditory 
hallucinations following the appellant's return from service.  
Each attested to their belief that the appellant did not 
exhibit such behavior before military service.

A private medical statement, dated in April 1992, indicates 
that the appellant received intermittent treatment from the 
mid 1970s until 1983 for psychiatric symptoms.

In June 1992, the RO received a lay statement from the 
appellant's neighbor in June 1992.  The neighbor noted that 
the appellant had exhibited symptoms that were suggestive of 
a "nerve problem" since 1967.

In a September 1992 rating decision, the RO denied the 
appellant's claim for a psychiatric disorder, finding that 
the appellant's condition was first clinically manifested in 
1971.  The appellant filed a notice of disagreement with this 
rating decision in October 1992.

In December 1992 the RO received a private medical report 
assessing the appellant's psychiatric disorder.  The report 
referenced a history of a fall during service.  The appellant 
reported that he fell 12 feet and landed on his head. He 
stated he was unconscious for about 10 minutes.  Following 
this injury, he developed severe memory difficulties, and 
thereafter auditory hallucinations.  He indicated that he did 
not report these symptoms or seek treatment for them.  The 
appellant reported continued and increasingly severe 
psychiatric symptoms following his release from service.  The 
examiner noted that at the time of this injury, it was 
unlikely that medical personnel checked for impact of mild 
brain injuries due to closed head injuries, as there was 
little medical realization of such circumstances.  The 
examiner noted, however, that a review of the service medical 
records did not document a loss of consciousness.  In that 
context, it was noted:

It would appear that the question as to 
loss of consciousness becomes one of 
conjecture, based upon the differences in 
the patient's history and statements made 
in the medical records.  There is no 
question that he has had a schizophrenic 
reaction for some years, initially 
diagnosed as paranoid and later as 
residual.  A question arises as to the 
onset of this [,and] involves whether the 
genesis occurred when in the military or 
sometime after.  His report of auditory 
hallucinations in Puerto Rico would 
certainly suggest the onset during his 
military career.

The report further documented the results of a series of 
diagnostic evaluations.  In his clinical assessment, the 
examiner noted that this testing was suggestive of mild 
cortical dysfunction, consistent with the appellant's 
complaints and history.  There was a thought disorder that 
the examiner opined to be representative of schizophrenia, 
delirium or possibly some combination of the two.  However, 
the examiner did not provide an opinion as to when the 
appellant's psychiatric condition was first clinically 
manifest.  In that context, the examiner noted:

By [the appellant's] history, both the 
organic mental symptoms reported and the 
psychosis had its genesis while in 
[service]... If it is determined that 
these symptoms indeed had their causal 
relationship to his military career, this 
man should be receiving service-connected 
disability [benefits].

A copy of text material pertaining to clinical features of 
schizophrenia was also provided.

In January 1993, the RO obtained copies of the medical 
records upon which an award of Social Security benefits was 
based.  A July 1981 neuropsychiatric examination referenced 
diagnostic findings of psychogenic pain disorder (Axis I), 
and passive-aggressive personality disorder (Axis II).  It 
was noted that the appellant had attributed his difficulty to 
his injury in service.  There was no evidence of delusions or 
hallucinations on examination.  A November 1983 
neuropsychiatric report references diagnostic findings of 
psychogenic pain disorder; schizophrenia, residual, chronic; 
and probable borderline intellectual functioning (Axis I).  
Diagnostic findings of mixed personality disorder with 
dependent, passive-aggressive, and paranoid features (Axis 
II) were also indicated.  Finally, these medical records show 
that the appellant was seen in consultation by a private 
physician in January 1984.  The medical report indicated that 
clinical testing showed the appellant to have impaired 
intellectual functioning. 

The appellant perfected an appeal in this matter in January 
1993. 

In January 1994 the Board received text material regarding 
the appellant's current medication, and a private medical 
report dated in October 1993.  In this report, the examiner 
indicated that medical records available to him established a 
diagnosis of schizophrenia since 1971.  The examiner 
referenced his earlier report of December 1992, in which he 
noted that the appellant's psychiatric symptomatology 
reportedly had its onset during service.  The precipitating 
cause for these symptoms was noted to be the fall the 
appellant had during service.  The examiner indicated that 
the "history suggested an organic mental disorder stemming 
from that fall."  He offered an opinion apparently based 
upon this history, that "both the organic symptoms and the 
psychosis had its genesis while [the appellant] was in 
[service.]"

In May 1996, the RO received additional VA medical records, 
dated from May 1995 to March 1996. 

During a March 1997 hearing at the RO, the appellant 
testified regarding his inservice injury.   He stated that he 
sustained a closed head injury in addition to injury to his 
left wrist.  He indicated that he subsequently experienced 
episodes of depression.  His symptoms later included 
irritability toward others, and auditory hallucinations.  He 
testified that he reported these circumstances to his 
commanding officer, but because he was a "short-timer," 
having only 30 days of service left, he was not required to 
submit to treatment.  He acknowledged that his first post 
service treatment for psychiatric complaints was not until 
1971.  The appellant indicated his current psychiatric 
symptomatology included depression, auditory hallucinations, 
and difficulty sleeping.  Testimony was offered by a friend 
of the appellant, who generally testified regarding the 
circumstances of his initial meeting with the appellant in 
1967, following the appellant's release from military 
service, as well as observations he has made of the 
appellant's behavior since that time.  In that context, he 
testified that the appellant exhibits mood swings, episodes 
of depressive behavior, and alienation.  He also recounted 
incidents during which the appellant experienced auditory 
hallucinations.

In June 1997, the RO readjudicated the appellant's claim.  
The RO determined that new and material evidence had not been 
presented to demonstrate that the claimed psychiatric 
disorder was incurred during service or within a year 
following release from service.  The RO further determined 
that no evidence had been presented to establish that the 
appellant had sustained a closed head injury during service.  
The RO found that while credible testimony had been 
presented, such testimonial evidence was outweighed by the 
lack of corroborating medical evidence.

The veteran underwent a VA psychological examination in 
September 1999.  The examiner concluded that reading through 
the records, it was very unclear when the veteran's 
schizophrenia began.  The examiner concluded:

I know of no way to answer this question 
other than pure speculation.  If one 
gives... credence to the veteran's report 
of hallucinations during the service, 
then there does appear to be clear 
evidence of schizophrenia incurred during 
his period of service.  I know of no way 
of ruling this in or out.

In an April 2001 independent medical expert opinion, M.W., 
MD, wrote, in part:

The veteran clearly has a longstanding 
mental illness history expressed by a 
variety of symptoms, just a few of which 
include alcohol (and other drug) abuse 
"beginning in the military in 1963," a 
variety of run-ins with the law, 
including for weapons charges, a history 
of imprisonment, the diagnosis of 
schizoid personality (1971), and an 
episode of hallucinations at a truck stop 
in 1967.  Such an array of symptoms is 
not unusual as someone slides slowly into 
the full expression of a major mental 
illness.  I am not surprised, therefore, 
that the veteran is currently being 
treated for schizophrenia and depression.

I would like to focus, however, on the 
diagnosis in 1971 of schizoid 
personality.  This diagnosis - if correct 
- speaks to the issue of whether the 
veteran was symptomatic during his 
military service.  As you know, schizoid 
personality disorder appears to be part 
"the spectrum" of schizophrenic 
disease.  Symptoms of schizoid 
personality are often present early in 
life and schizophrenia will then develop 
- in those unlucky people - during 
adolescence or early adulthood.  
Furthermore, as you know, schizoid people 
as well as those who are schizophrenic 
can often function in structured 
situations and, while they might be 
privately very symptomatic, appear to be 
relatively normal to the outside world.  
In fact, in schizophrenia, it is not 
uncommon for patients to hallucinate for 
many years before the diagnosis of 
schizophrenia is actually made.  So, in 
the case of this veteran, if he was in 
fact schizoid in 1971, one should assume 
he was also schizoid during the period of 
1962 to 1966 since schizoid personality 
arises at the latest in early adulthood.

I am at a loss, however, to say whether 
the [veteran's] stay in the military 
contributed to the expression of his 
illness or, in fact, perhaps delayed the 
onset of his illness because of the 
social structure inherent in the 
military.  It is important to realize, 
though, that it is not uncommon for 
schizophrenia to blossom during 
separations from home, which typically do 
occur at the age of military recruits.

I also cannot give a firm opinion about 
the place the head injury - if there was 
one -- played in the etiology of [the 
veteran's] disease.  Patients often seek 
retrospective explanations for their 
mental breakdowns, and a head injury 
might be just such an attempt.  No doubt 
[the veteran] has had multiple insults to 
his brain primarily toxic in nature, from 
his alcohol and drug abuse.  Whether he 
also suffered a head injury is unclear to 
me at this time.  There certainly is no 
evidence for it in the record other than 
the veteran's recollections.  But even if 
he did suffer a head injury, it likely 
would have played a minor role - if any - 
in the unfolding of this man's 
difficulties....

From the record, it is my opinion that 
the [veteran] does suffer from chronic 
mental illness that presented with a 
variety of symptoms, but slowly revealed 
itself to be chronic schizophrenia.  
Genetically, the stage was likely set for 
this prior to the [veteran's] entering 
service.  It is more than likely that the 
[veteran] also had psychiatric symptoms 
during the service, particularly if one 
assumes that the 1971 diagnosis of 
schizoid personality was the correct one.  
Whether the [veteran] was worsened (or 
bettered) by his stay in the military is 
not clear to me from the information that 
I have available.                                                                  

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
Furthermore, the Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

As the benefits being sought on appeal are granted in the 
present case, the Board has proceeded to adjudicate the claim 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of the unfavorable September 
1980 rating determination.  Thus, the decision became final.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

The Board acknowledges denials for service connection for 
psychiatric disability subsequent to August 1980 but before 
the current claim.  These denials were for "post-traumatic 
stress neurosis" or similarly phrased psychiatric 
disabilities, and were denied on the ground that the veteran 
did not have the claimed psychiatric disability.  They were 
not denials of service connection for schizophrenia.

In the present case, the Board has received an April 2001 
independent expert medical opinion that unarguably 
constitutes new and material evidence.  It is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matters under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claim is 
reopened.  (The regulatory standard for new and material 
evidence has since changed, but the revised regulation does 
not affect the current claim.) 

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. § 3.304(b) (2000);  Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service is required to rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. 3.304(b).

In Crowe, the United States Court of Appeals for Veterans 
Claims (Court) indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such conditions 
as are recorded in examination reports, and that history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1); Crowe, 7 Vet. App. at 
245.  38 U.S.C.A. § 1111 says nothing about the kind of 
evidence that can be used to rebut the presumption of 
soundness.  The statute requires only that the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(Fed. Cir. 2000).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2000).

This case presents layers upon layers of doubt and 
uncertainty.  The medical opinions of record range from 
findings that the veteran's psychiatric disability originated 
during service, to a September 1999 VA examiner's finding 
that it would be pure speculation to say that schizophrenia 
began during service.  It is far less likely than not that a 
claimed inservice head injury resulted in any disability 
whatsoever, because the service medical records strongly 
indicate that the veteran experienced no head injury during 
his inservice fall.  For this reason, the medical opinions 
attributing the veteran's psychiatric disability to a claimed 
inservice head injury carry practically no weight.  More 
credible medical opinions of record indicate that psychiatric 
disability as likely as not began during service, or, perhaps 
even more likely, before service.  The medical opinions and 
evidence are not clear as to whether this pre-service or 
inservice disability was merely a developmental defect in the 
nature of a personality disorder (for which service 
connection would not be warranted), or instead the beginnings 
of schizophrenia in some other sense.  Nor or they clear as 
to whether there was any increase in severity during service, 
even assuming a psychosis was in its beginning stages during 
service.  Reviewing the evidence of record closely, the 
undersigned finds no factual basis upon which a physician 
might potentially make these difficult determinations; the 
September 1999 VA examination and April 2001 independent 
medical expert opinions confirm this intractable uncertainty.

Though psychiatric disability may well have preexisted 
service, the Board is bound by the presumption of soundness.  
Psychiatric clinical evaluation at entry into service was 
normal.  The Board must presume that the veteran had no 
psychiatric disability upon entering service, since there is 
no "clear and unmistakable" evidence of psychiatric 
disability before service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. 3.304(b).

From a layperson's point of view, the factual basis upon 
which the Board grants service connection for psychiatric 
disability may in this case run dangerously close to "pure 
speculation," but would surpass the standard of "remote 
possibility."  See 38 C.F.R. § 3.102.  The April 2001 
medical expert medical opinion states that the slow emergence 
of the early symptoms or precursors to schizophrenia often go 
unreported and undetected for years.  Based on this 
physician's experience with mental illness and expertise in 
the field, he determined that the existence of psychiatric 
symptoms, later to reveal themselves as full-blown 
schizophrenia, were more likely than not present during 
service.  Having offered this opinion, the physician also 
manages to cast doubt on the actual relationship between any 
event in service and the development of the current disorder 
by conceding that it is also quite possible that service 
might have delayed the onset of the disability.  The 
physician properly discounted the claimed head injury, gave a 
succinct but realistic history of the veteran's psychiatric 
treatment, and acknowledged the uncertainty presented by the 
record.  

The Board also notes that service medical records show that 
on March 1965 the veteran received an anti-anxiety medication 
for a "personal problem."  There are other small oddities 
reflected in the service medical records around that time, 
from repeated sex-related symptoms of known and unknown 
etiologies, to rashes, to being told to "stop blowing nose" 
after complaining of a sore nose.  Symptomatology shown 
during service or within a presumptive period may have no 
particular significance when first observed, but in light of 
subsequent developments it may gain considerable 
significance.  See, e.g., 38 C.F.R. 3.307(c) (2000).  Why 
none of the medical providers made anything of this evidence 
as opposed to pursuing the chimera of a head injury is 
baffling, but in the Board's experience, by no means uncommon 
in the quality of the analysis to be found in opinions from 
those professing expertise in the field of mental disorders.  

Based on the long procedural history of this case, and 
judging from the medical opinions of record, a medical 
opinion that convincingly demonstrates that psychiatric 
disability did not exist during service is difficult to 
imagine.  Given the normal course of schizophrenia, which 
apparently begins in most cases no later than early 
adulthood, and the medical opinions of record finding the 
veteran to have experienced this normal, gradual progression, 
it is hopefully more than pure speculation, and certainly 
beyond remote possibility, to accept the finding of the April 
2001 medical expert that the veteran's psychiatric disability 
more likely than not existed during service.  After examining 
the lay evidence, medical treatment records, and medical 
opinions of record, the Board finds it to be as likely as 
not, and within the realm of reasonable doubt, that the 
veteran experienced psychiatric disability during service.  
The Board is bound by the presumption of soundness to find 
that this inservice disability did not exist before service.  
38 C.F.R. 3.304(b).  Taking a broader view, this is a case 
that falls under the literal language of 38 C.F.R. § 3.102 - 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  After many attempts at obtaining additional treatment 
records and additional medical opinions, the uncertainties 
preventing a clear medical opinion one way or the other 
appear intractable. 

Based on the "reasonable doubt" doctrine, service 
connection for schizophrenia is granted.

 

ORDER

The claim for service connection for schizophrenia is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

